577 So.2d 728 (1991)
STATE of Louisiana
v.
Robert HODGES.
STATE of Louisiana
v.
Tony LENA.
Nos. 91-KK-0548, 91-KK-0547.
Supreme Court of Louisiana.
March 28, 1991.
WRIT DENIED.
The legislative history and form of the enrolled bill amending and reenacting the introductory paragraph of R.S. 40:967(C) (Act 542 of 1990), passed by both houses of the Legislature and signed into law by the Governor, as published in the official journal of the state and in the bound volume of the 1990 Acts of the Legislature published by the Secretary of State, make it clear that the Legislature did not intend to repeal sub-paragraphs (C)(1) and (2) containing the penalty provisions, which remain in full force and effect. The use of three asterisks immediately after the introductory paragraph to R.S. 40:967(C) indicates a legislative intent to leave unaffected anything following the placement of the asterisks, including sub-paragraphs (C)(1) and (2). See State v. St. Romain, 292 So.2d 531 (La.1974). Moreover, the preamble to Act 542 of 1990 makes it clear that the purpose of Act 542 of 1990 was to add anabolic steroids and related substances to Schedule II and to provide for penalties for the manufacture, distribution, and possession of anabolic steroids. 1990 La. Acts No. 542. It was not the legislative intent to implicitly alter or remove the penalty provisions related to Schedule II dangerous substances other than anabolic steroids.